DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 21 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 states “porosity of the second piezoelectric . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uetani (PG Pub 20110266926).
Considering claim 1, Uetani (Figure 1) teaches a piezoelectric element comprising: a first piezoelectric layer (26 + paragraph 0058); a second piezoelectric (21 + paragraph 0058) layer on the first piezoelectric layer; an electrode layer (22 + paragraph 0058) on the second piezoelectric layer wherein the first piezoelectric layer and the second piezoelectric layer have pores (paragraph 0058) and porosity of the second piezoelectric layer (21 + paragraph 0058) is lower than porosity near an interface on a side of the second piezoelectric layer of the first piezoelectric layer (26 + paragraph 0058).
Considering claim 3, Uetani (Figure 1) teaches wherein a pore diameter of the second piezoelectric layer is smaller (21 + paragraph 0058) than a pore diameter near the interface on the second piezoelectric layer side of the first piezoelectric layer (26 + paragraph 0058).
Considering claim 5, Uetani (Figure 1) teaches wherein at least one of the first piezoelectric layer and the second piezoelectric layer contains a plurality of layers (see Figure there are multiple second piezoelectric layer 21 + paragraph 0058 and multiple first piezoelectric layer 26 + 27 + paragraph 0059).
Considering claim 7, Uetani (Figure 1) teaches wherein the first piezoelectric layer and the second piezoelectric layer contain at least titanium (paragraph 0052) and barium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uetani (PG Pub 20110266926).
Considering claim 2, Uetani discloses the claimed invention except for the porosity of the second piezoelectric layer is 40% or less and the porosity near the interface on the second piezoelectric layer side of the first piezoelectric layer is 30 to 50%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porosity of the second piezoelectric layer is 40% or less and the porosity near the interface on the second piezoelectric layer side of the first piezoelectric layer is 30 to 50%, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Considering claim 4, Uetani discloses the claimed invention except for the pore diameter of the second piezoelectric layer is 5 to 40 nm and the pore diameter near the interface on the second piezoelectric layer side of the first piezoelectric layer is 100 to 200 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pore diameter of the second piezoelectric layer is 5 to 40 nm and the pore diameter near the interface on the second piezoelectric layer side of the first piezoelectric layer is 100 to 200 nm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens
Considering claim 6, Uetani discloses the claimed invention except for the total thickness of the piezoelectric layer and the second piezoelectric layer is 200 to 4000 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have total thickness of the piezoelectric layer and the second piezoelectric layer is 200 to 4000 nm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uetani (PG Pub 20110266926) and in view of Okamura (PG Pub 20090295256).
Considering claim 11, Uetani (Figure 1) teaches a piezoelectric actuator having a piezoelectric element, the piezoelectric element comprising: a first piezoelectric layer (26 + paragraph 0058); a second piezoelectric (21 + paragraph 0058) layer on the first piezoelectric layer; an electrode layer (22 + paragraph 0058) on the second piezoelectric layer wherein the first piezoelectric layer and the second piezoelectric layer have pores (paragraph 0058) and porosity of the second piezoelectric layer (21 + paragraph 0058) is lower than porosity near an interface on a side of the second piezoelectric layer of the first piezoelectric layer (26 + paragraph 0058).
However, Uetani does not teach a liquid discharge head comprising: discharging liquid by driving of the piezoelectric actuator.
Okamura teaches a liquid discharge head comprising: discharging liquid (31 + paragraph 0339) by driving of the piezoelectric actuator (43 + paragraph 0339).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include liquid discharge head comprising: discharging 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837